Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed by the Applicant on 9/15/22 is acknowledged. 
 						Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
  The specification does not provide support towards the glass matrix with a softening point of 829-1100-degree C. It is not clear how and why the lower limit of specifically 829 degrees C is selected. The very specific range of 829 degrees C only applies to  

    PNG
    media_image1.png
    430
    679
    media_image1.png
    Greyscale




However, in the sample example 17 above, the B203 is 5, which is out of range for the claimed glass matrix (since B203 range of 8.5-18% is claimed and the value of 5 from the table in the specification is not in the claimed range). Furthermore, Ti02 and Zr02 from the Table 2 is not claimed in the Sample 17, for which the softening temperature is specifically 829 degrees C in the Table. Ti02 and Zr02 are not included in the claimed glass matrix. Therefore, it is not clear as to why a 829 degrees C lower range is claimed, when the glass matrix materials do not match the softening temperature of 829 degrees C from Sample 17 of Table 2 in the specification.
When the materials/composition used in the glass matrix as claimed, is not the same as the materials for the specific softening temperature of 829 degrees C in Table, then how can a lower limit of 829 degrees C be considered for the materials as claimed. 
Appropriate correction is needed. 
For purposes of examination, the range is considered to be 600-1100 degrees C, from the general range indicated in the specification as copied below: 
 [0014] In the wavelength conversion member according to the present invention, the glass matrix preferably has a softening point of 600 to 1100°C.
 [0031] The softening point of the glass matrix is preferably 600 to 1100°C, more preferably 630 to 1050°C, and particularly preferably 650 to 1000°C. If the softening point of the glass matrix is too low, the mechanical strength and weather resistance 
are likely to decrease. On the other hand, if the softening point is too high, the sintering temperature accordingly becomes high, which makes the inorganic phosphor likely to degrade in the firing process during production.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama (JP 2011-122067, cited by Applicant)
Regarding claim 1, Furuyama teaches a wavelength conversion member (Claim 1 of Furuyama) formed of an inorganic phosphor dispersed in a glass matrix, wherein the glass matrix contains, in % by mole, 30 to 85% SiO2, 8.5 to 18% B2O3, 0 to 25% AI2O3, 0 to 3% Li2O, 0 to 3% Na20, 0 to 3% K2O, 0 to 3% Li20+Na20+K20 , 0 to 35% MgO, 0 to 11.3% CaO, 0 to 35% SrO, 0 to 35% BaO, 0.1 to 45% MgO+CaO+SrO+BaO, and 0 to 5% ZnO ([0039]-[0040], also see other Example compositions), , the glass matrix has a softening point of 829 degrees C to 1100 degrees C ([0019]), and the inorganic phosphor is at least one selected from the group consisting of an oxide phosphor, a nitride phosphor, an oxynitride phosphor, a chloride phosphor, an oxychloride phosphor, a halide phosphor, an aluminate phosphor, and a halophosphate acid chloride phosphor (claim 5 of Furuyama) (also see Objection to specification above).
 Regarding claim 2, Furuyama teaches wavelength conversion member, containing the inorganic phosphor in an amount of 0.01 to 70% by mass ([0054] and 
    PNG
    media_image2.png
    102
    370
    media_image2.png
    Greyscale
).
Regarding claim 3, Furuyama teaches a wavelength conversion member, being made of a sintered powder body (Claim 2 of Furuyama).
Regarding claim 4, Furuyama teaches a light emitting device comprising: the wavelength conversion member; and a light source operable to irradiate the wavelength conversion member with excitation light ([0001]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama in view of Fujita (JP 2015-199640, cited previously)
Regarding claim 5, Furuyama teaches the invention set forth in claim 4 above but is silent regarding on-vehicle lighting in which the light emitting device is used.
Fujita teaches on-vehicle lighting in which the light emitting device is used.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the light source of Furuyama for vehicle lamp as disclosed in Fujita in order to Improve temporal luminescence intensity ([0008], [0073] of Fujita).
Regarding claim 6, Furuyama in view of Fujita teaches on-vehicle lighting for use as a headlamp ([0073] of Fujita, the same reason to combine art as in claim 5 applies).
Response to Arguments
The arguments filed by the Applicant on 9/15/22 is acknowledged. However, it is moot in light of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 		Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875